



Exhibit 10.1


AMENDMENT NO. 1
TO SUBSCRIPTION AGREEMENT


This AMENDMENT NO. 1 TO SUBSCRIPTION AGREEMENT (this “Amendment”) is dated as of
June 22, 2018, by and among Sarissa Capital Domestic Fund LP, a Delaware limited
partnership (“Sarissa Domestic”), Sarissa Capital Offshore Master Fund LP, a
Delaware limited partnership (together with Sarissa Domestic, the “Investors”)
and Apricus Biosciences, Inc., a Nevada corporation (the “Company”). The
Investors and the Company are each referred to herein by name or, individually,
as a “Party” or collectively, as “Parties.”


WHEREAS, the Parties have previously entered into that certain Subscription
Agreement, dated as of January 12, 2016 (the “Agreement”);


WHEREAS, concurrently with this Amendment, the Parties are entering into an
amendment to the currently outstanding warrants to purchase shares of the
Company’s common stock held by the Investors to, among other things, reduce the
exercise price of such warrants (the “Warrant Amendment”); and


WHEREAS, the Parties desire to amend the Agreement as set forth herein.


NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein below and other good and valuable consideration, the receipt and
legal sufficiency of which are hereby mutually acknowledged, the Investors and
the Company hereby agree as follows:


1. Capitalized Terms. Unless otherwise specified in this Amendment, all terms
herein shall have the same meanings ascribed to them in the Agreement.
2. Amendments.
(a)    The Parties hereby amend and restate in its entirety Section 19 of
Annex I of the Agreement as follows:
“19    [Reserved].”
(b)    The Parties hereby amend and restate in its entirety Section 20 of
Annex I of the Agreement as follows:
“20.     Termination of Covenants under Prior Subscription Agreement. Upon
execution of this Agreement by the Company and the Investors, Sections 17, 18,
and 19 of that certain Subscription Agreement between the Company and the
Investors dated February 10, 2015 (the “Prior Subscription Agreement”), shall
thereafter be of no further force or effect.”


3. No Other Amendment. Except for the matters set forth in this Amendment, all
other terms of the Agreement shall remain unchanged and in full force and
effect.




1

--------------------------------------------------------------------------------




4. Governing Law. This Amendment shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Amendment shall be governed by, the laws
of the State of New York, except for its conflicts of law provisions.
5. Counterparts. This Amendment may be executed in the original or by facsimile
in two or more counterparts, each of which shall be deemed an original and all
of which, taken together, shall constitute but one and the same instrument.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each of the Parties has caused this Amendment to be executed
by its duly authorized representatives.


SARISSA CAPITAL DOMESTIC FUND LP
By: Sarissa Capital Fund GP LP, its general partner






By:    /s/ Mark DiPaolo
Name: Mark DiPaolo
Title: Authorized Person
Address: 660 Steamboat Road, 3rd Floor
Greenwich, CT 06830




SARISSA CAPITAL OFFSHORE MASTER FUND LP
By: Sarissa Capital Offshore Fund GP LLC, its general partner






By:    /s/ Mark DiPaolo
Name: Mark DiPaolo
Title: Authorized Person
Address: 660 Steamboat Road, 3rd Floor
Greenwich, CT 06830




APRICUS BIOSCIENCES, INC.






By:    /s/ Richard W. Pascoe
Name: Richard W. Pascoe
Title: Chief Executive Officer
Address: 11975 El Camino Real, Suite 300
San Diego, CA












Signature Page to Amendment No. 1 to Subscription Agreement